United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT                                    August 21, 2003
                               _______________________
                                                                                    Charles R. Fulbruge III
                                      No. 03-30119                                          Clerk
                                _______________________

                               UNITED STATES OF AMERICA,

                                                                        Plaintiff-Appellee,

                                              versus

                                      HARRY F. HARRIS,

                                             Defendant-Appellant.
_________________________________________________________________
_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                             02-CR-60
_________________________________________________________________
_________________________________________________________________


Before REAVLEY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

               Appellant Harry F. Harris appeals his conviction for

knowingly        and      intentionally         possessing,          with     the     intent      to

distribute,         500    grams      or    more     of    a    substance        containing         a

detectable        amount      of     cocaine,       in    violation         of   21    U.S.C.       §

841(a)(1).          Harris alleges the Government improperly withheld

exculpatory Brady evidence and violated its discovery obligations

under Federal Rule of Criminal Procedure 16. Harris also complains

that the district court erred in admitting drug evidence and


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denying his motion for judgment of acquittal.               Finally, Harris

argues that the cumulative effect of the errors below warrants

reversal of his conviction.    Finding no error, we affirm.

           Baton Rouge police detectives boarded a Greyhound bus

traveling from Houston, Texas, and, with the aid of a drug dog,

detected controlled substances in two bags.           One bag belonged to

Harris, the other to one Winfield.           After claiming his bag and

being   given   Miranda   warnings,       Harris   agreed   to    speak    with

detectives.     He subsequently authorized the detectives to search

his bag, where they discovered two duct-taped blocks containing 3.8

kilograms of cocaine. Harris identified the blocks as cocaine, and

was arrested.     A forensic chemist later analyzed the blocks and

confirmed their contents as cocaine.

           Harris claims the Government improperly withheld two

pieces of exculpatory evidence in violation of Brady and Rule 16:

1) the identities of two other men arrested from the Greyhound bus,

and 2) the DEA Form 7 and forensic chemist’s bench notes, both

identifying the substance as cocaine.

           This Court reviews Brady determinations de novo. United

States v. Dixon, 132 F.3d 192, 199 (5th Cir. 1997).              To establish

a due process violation under Brady v. Maryland, 373 U.S. 83

(1963), Harris must prove that “(1) evidence was suppressed by the

prosecution; (2) the evidence was favorable to the defense; and (3)

the evidence was material either to guilt or punishment.”                 United



                                      2
States v. Aubin, 87 F.3d 141, 148 (5th Cir. 1996).

            When the prosecution produces the allegedly exculpatory

evidence at trial, that evidence is no longer suppressed.      United

States v. Neal, 27 F.3d 1035, 1050 (5th Cir. 1994).      The question

then becomes whether the defendant was prejudiced by the tardy

disclosure. United States v. McKinney, 758 F.2d 1036, 1049-50 (5th

Cir. 1985).    Harris learned the identities of the two arrested men

at trial.     The Government even brought Winfield, the owner of the

other bag identified by the drug dog, to the courthouse for

questioning.     Harris referred to these two men during his own

testimony, and his counsel questioned police detectives about the

two men to advance the defense theory that the drugs were planted

on Harris. Similarly, the Government presented Harris with the DEA

Form 7 and forensic chemist’s bench notes at trial, prior to the

chemist’s testimony.    Neither the form nor the notes differed from

the chemist’s trial testimony.         Thus, late disclosure of this

evidence did not prejudice Harris.

            Harris also makes several passing references to the

Government’s violation of Federal Rule of Criminal Procedure 16 by

failing to timely produce the DEA Form 7 and bench notes.      Harris

broadly asserts that the Government violated Rule 16, but provides

no law or argument to support his position.       Therefore, Harris’s

failure to adequately brief this issue on appeal constitutes waiver

of the argument.    See FED. R. APP. P. 28(a)(9)(A); United States v.



                                   3
Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000).

            Harris also argues the cocaine admitted into evidence

lacked proper authentication because of a gap in the chain of

custody.      The district court’s decision to admit evidence is

reviewed by this Court for an abuse of discretion.                 United States

v. Dixon, 132 F.3d 192, 196-97 (5th Cir. 1997).               Federal Rule of

Evidence 901 governs the authentication of evidence, including

establishing a chain of custody.            United States v. Jardinia, 747
F.2d 945, 951 (5th Cir. 1984).       As long as a prima facie showing of

authenticity is made, evidence should be admitted.                 Id.    Once the

evidence has been admitted, the jury ultimately determines the

evidence’s authenticity, as long as “substantial evidence has been

presented   from     which   they   could    infer   that    the    document    is

authentic.”    Id.    Any break in the chain of custody goes only to

the weight of the evidence, and not its admissibility.                   Dixon, 132
F.3d at 197.

            The United States presented evidence from the seizing

officer    supporting the chain of custody from the initial seizure

of the drugs through their transfer to the Baton Rouge DEA office.

The DEA officer also testified that he was in control of the drugs

until their transfer to Dallas, Texas, for analysis by the forensic

chemist.    The DEA officer further testified that the same drugs

remained in his possession after their return from Dallas until

trial.      Based    on   this   evidence,    the    trial   judge       correctly



                                      4
determined that the Government made a prima facie showing of

authenticity,       and    admitted   the       drug       evidence    subject    to   the

forensic chemist’s identification.                     Subsequently, the forensic

chemist testified that, based on the seals present on the bags,

they were the same drugs he tested in Dallas.                      The testimony of the

seizing officer, DEA officer, and forensic chemist amounts to

substantial      evidence     of   authenticity            justifying    the     district

judge’s admission of the drug evidence.

            Harris further argues that the district court erred in

denying his motion for judgment of acquittal.                       This Court reviews

denials of       motions    for    acquittal         de    novo,    applying   the     same

standard as general sufficiency of the evidence                        review.     United

States v. Payne, 99 F.3d 1273, 1278 (5th Cir. 1996).                       Evidence is

sufficient if “a rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt based

upon the evidence presented at trial.”                     United States v. Gray, 96
F.3d 769, 772 (5th Cir. 1996).             However, because Harris failed to

renew his motion at the close of evidence, he waived his objection

to the denial of the motion.            United States v. Siegel, 587 F.2d
721, 724-25 (5th Cir. 1979).                   Thus, we review his claim to

determine    only    “whether      there       was    a    manifest    miscarriage      of

justice.”     United States v. Burton, 324 F.3d 768, 770 (5th Cir.

2003).

            To    convict     a    defendant         for    violating    21    U.S.C.    §



                                           5
841(a)(1), the Government must prove (1) knowing (2) possession of

a controlled substance (3) with the intent to distribute.             United

States v. Carreon-Palacio, 267 F.3d 381, 389 (5th Cir. 2001).

Intent to distribute may be inferred from possession of a quantity

of controlled substance too large for personal consumption. United

States v. Hunt, 129 F.3d 739, 742 (5th Cir. 1997).          Harris admitted

packing his own bag and having exclusive control over the bag, and

when questioned, he admitted that the bag contained cocaine.

Harris   summarily   assumes    that   this    confession   was   improperly

admitted, without raising any argument on appeal as to why the

confession was inadmissible.       Failure to raise an issue on appeal

constitutes waiver of that argument.          United States v. Thibodeaux,

211 F.3d 910, 912 (5th Cir. 2000).         In light of Harris’s confession

and the 3.8 kilograms of cocaine found in his bag, there was

sufficient evidence to sustain his conviction.

           Finally, Harris argues his conviction should be vacated

due to cumulative error.       “[T]he cumulative effect of a series of

errors may require reversal, even though a single one of those

errors, standing alone, would not require such a result.”             United

States v. Villareal, 324 F.3d 319, 328 (5th Cir. 2003).               Having

failed to establish any error, however, Harris cannot establish

cumulative error.     United States v. McIntosh, 280 F.3d 479, 484

(5th Cir. 2002).

           For these reasons, the judgment of the district court is


                                       6
AFFIRMED.




            7